SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

255
KA 12-02112
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

D’ALLYN E. WASHINGTON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

D’ALLYN E. WASHINGTON, DEFENDANT-APPELLANT PRO SE.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Larry M.
Himelein, J.), rendered August 13, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the first degree
and robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of burglary in the first degree (Penal Law §
140.30 [2]) and robbery in the second degree (§ 160.10 [1]). Contrary
to defendant’s contention, the record establishes that he knowingly,
voluntarily and intelligently waived the right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
encompasses his challenge to the severity of the sentence (see
generally People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d
733, 737). We have examined defendant’s contentions in his pro se
supplemental brief and conclude that none requires reversal or
modification of the judgment.




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court